      Case 5:20-cv-00233 Document 18 Filed on 04/19/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                            UNITED STATES DISTRICT COURT                                  April 19, 2021
                             SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                  LAREDO DIVISION

JOSH LIMAS,                                      §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 5:20-CV-233
                                                 §
O’REILLY AUTO ENTERPRISES LLC,                   §
                                                 §
        Defendant.                               §

                                            ORDER

       On April 18, 2021, Plaintiff Josh Limas and Defendant O’Reilly Auto Enterprises, LLC

filed a “Joint Stipulation of Dismissal With Prejudice Pursuant to FRCP 41(a)(1)” (Dkt. 17). The

stipulation (Dkt. 17), which is signed by counsel for all Parties, satisfies the requirements of

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and requests a dismissal with prejudice. (Id. at 1–

2.) Accordingly, the case is hereby DISMISSED WITH PREJUDICE. See Fed. R. Civ. P.

41(a)(1)(B). The Clerk of Court is DIRECTED to TERMINATE the case.

       IT IS SO ORDERED.

       SIGNED this 19th day of April, 2021.



                                                 ___________________________________
                                                 Diana Saldaña
                                                 United States District Judge




1/1
